KELLY, Judge.
Q.J.F. appeals the order adjudicating him delinquent and committing him to the Department of Juvenile Justice. We affirm his adjudication of delinquency but remand for correction of a scrivener’s error in the written disposition order.
The transcript of the adjudicatory hearing reflects that the trial court adjudicated Q.J.F. delinquent for one count of attempted burglary of a conveyance, one count of criminal mischief, and petit theft. The disposition order, however, lists burglary of a conveyance instead of attempted burglary of a conveyance. We therefore remand and direct the trial court to conform the order to its oral pronouncement. See Wilcox v. State, 674 So.2d 191 (Fla. 2d DCA 1996).
Adjudication of delinquency and disposition affirmed; remanded with directions.
SILBERMAN, J., and GALLEN, THOMAS M., Associate Senior Judge, concur.